                Case 20-10343-LSS               Doc 5312        Filed 06/11/21         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                                          Chapter 11

    BOY SCOUTS OF AMERICA AND                                       Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                    Jointly Administered
                                      Debtors.
                                                                    Re: Docket No. 5056


        CERTIFICATION OF NO OBJECTION REGARDING TWELFTH MONTHLY
            APPLICATION FOR COMPENSATION AND REIMBURSEMENT
             OF EXPENSES OF PACHULSKI STANG ZIEHL & JONES LLP,
            AS COUNSEL TO THE TORT CLAIMANTS’ COMMITTEE FOR
         THE PERIOD FROM FEBRUARY 1, 2021 THROUGH FEBRUARY 28, 2021
                           (NO ORDER REQUIRED)

                  The undersigned hereby certifies that, as of the date hereof, no answer, objection

or other responsive pleading has been received to the Twelfth Monthly Application for

Compensation and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP, as

Counsel to the Tort Claimants’ Committee for the Period from February 1, 2021 through

February 28, 2021 (the “Application”) filed on May 26, 2021 [Docket No. 5056]. The

undersigned further certifies that the Court’s docket in this case has been reviewed and no

answer, objection or other responsive pleading to the Application appears thereon. Pursuant to

the notice of Application, objections to the Application were to be filed and served no later than

June 9, 2021 at 4:00 p.m. prevailing Eastern Time.

                  Pursuant to the Order (I) Approving Procedures for (A) Interim Compensation

and Reimbursement of Expenses of Retained Professionals and (B) Expense Reimbursement for




1  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address
is 1325 West Walnut Hill Lane, Irving, Texas 75038.


DOCS_DE:234867.1 85353/002
                Case 20-10343-LSS      Doc 5312      Filed 06/11/21     Page 2 of 2




Official Committee Members and (II) Granting Related Relief [Docket No. 341] entered on April

6, 2020, the Debtors are authorized to pay Pachulski Stang Ziehl & Jones LLP $610,589.20

which represents 80% of the fees ($763,236.50) and $9,386.00 which represents 100% of the

expenses requested in the Application, for the period from February 1, 2021 through

February 29, 2021, upon the filing of this Certification and without the need for entry of a Court

order approving the Application.

Dated: June 11, 2021                         PACHULSKI STANG ZIEHL & JONES LLP

                                             /s/ James E. O’Neill
                                             James I. Stang (CA Bar No. 94435)
                                             Robert B. Orgel (CA Bar No. 10187)
                                             James E. O’Neill (DE Bar No. 4042)
                                             John W. Lucas (CA Bar No. 271038)
                                             919 North Market Street, 17th Floor
                                             P.O. Box 8705
                                             Wilmington, DE 19899-8705 (Courier 19801)
                                             Telephone: (302) 652-4100
                                             Facsimile: (302) 652-4400
                                             Email: jstang@pszjlaw.com
                                                    rorgel@pszjlaw.com
                                                    joneill@pszjlaw.com
                                                    jlucas@pszjlaw.com

                                             Counsel for the Tort Claimants’ Committee




                                                 2
DOCS_DE:234867.1 85353/002
